Title: To George Washington from Henry Knox, 1 May 1794
From: Knox, Henry
To: Washington, George


               
                  Sir,
                  War department. May 1st 1794
               
               The great demand for mounted militia for the defensive protection of the frontiers and the immense expence attending the measure far exceeding according to any information in my
                  
                  possession, the supposed security or advantages thereof have induced an anxiety in my mind that some principles should be fixed and adopted upon this subject.
               The letter of the Governor of Georgia submitted yesterday together with the letters herewith submitted from the Governors of Virginia and the South Western Territory strongly enforce the propriety of some immediate arrangement.
               Hitherto Pennsylvania, Kentucky and the Counties of Virginia have not requested the defence of any mounted Militia. They have been contented with a few scouts or spies formed of the best woodsmen in order to discover the movements of the enemy and give the alarm to the inhabitants or the Militia foot which have been allowed. This species of defence seems to have been tested by experience, more solid than any conjectures about mounted militia. For hitherto I believe the benefits of mounted militia may in general be considered only as conjectural excepting the aptitude they have had to kill indians whose confidence upon our friendship have induced them to approach the settlements by the most public paths.
               Influenced by this opinion I beg leave to submit the following ideas.
               1. That no more than one hundred horse be allowed for the defensive protection of Georgia.
               2d. That as many additional militia foot be allowed to the hundred already permitted and the continental Troops as will admit of a Block house being erected every twenty five Miles or thereabouts each Blockhouse to have one Subaltern one Serjeant one Corporal and fifteen privates.
               3. That Governor Blount be permitted the same sort of defence for his Territory with thirty mounted Volunteers. It is understood that by an order of the 14. April Mero district has been arranged.
               4. That a correspondent number of Garrisons for Blockhouses be allowed for the South Western parts of Virginia and the Ohio but no mounted Militia—the usual number of Scouts is however to be retained.
               That the several blockhouses be erected by the Militia without expence to the United States.
               That this arrangement be for defence—that in cases of invasion the provisions in the constitution to be resorted to.
               
               That returns of the number of Garrisons aforesaid be made to the Secretary of War and Continental Officers to be appointed to muster the Men as often as once in every three Months or oftner if possible and that any of the Garrisons who should be absent, unless by actual sickness, of which ample evidence should be produced, should forfeit his pay and if by permission of his Officer he should forfeit his pay.
               Very special circumstances upon which the safety of the Garrison may have rested, as to procure a supply of Ammunition, provisions or to warn the Inhabitants of any imminent danger or upon a scout to be considered as good reasons for dispensing with this order.
               I have the honor to subjoin a report of Colonel Henley upon the mounted Militia of the South Western frontier.  I have the honor to be with perfect respect Your obedient Servant
               
                  H. Knox
               
            